Citation Nr: 1201618	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for peripheral vestibular disorder. 


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 








INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1994 to February 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The issue of entitlement to service connection for peripheral vestibular disorder is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability for VA purposes.

2.  A left ankle disability was not shown in service, arthritis of the left ankle was not manifested to a compensable degree within one year of service discharge, and any left ankle disability diagnosed after service is unrelated to service or a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A left ankle disability was not incurred in or aggravated by active service, and left ankle arthritis may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for a left ankle disability.   Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has a left ankle disability that is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system or arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Left Ear Hearing Loss Disability  

The Veteran asserts that he has left ear hearing loss as a result of hazardous noise exposure during active service.

A review of the Veteran's STRs is negative for any complaints of or diagnosis of left ear hearing loss while the Veteran was in active service.  In June 1994, the Veteran was seen for complaints of left ear pain; however, he was not diagnosed with left ear hearing loss at that time.  The Veteran was afforded periodic examinations in July 1995, November 1996, and January 1997.  A review of the examination reports shows that the Veteran checked "no" on the health questionnaire to the question of whether he experienced hearing loss at all three examinations.  Additionally, there is no indication from the examination reports that the Veteran was diagnosed with left ear hearing loss during active service.  In October 1997, the Veteran was afforded a separation examination. A t that time, the Veteran again checked "no" on the health questionnaire to the question of he experienced hearing loss.  Additionally, the Veteran's ears and drums were noted to be clinically normal upon physical examination.  The Board notes that the Veteran was afforded audiograms in February 1994, October 1995, and October 1997 while in active service.  The left ear audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
February 1994
0
0
0
15
October 1995
5
0
0
20
October 1997
10
-5
10
25
     
The Board notes that there is no evidence that speech recognition scores were recorded at the time of the Veteran's various audiograms during active service.  While the Veteran's left ear hearing acuity certainly went through a significant shift while he was in active service, he did not have left ear hearing loss for VA purposes at any time during active service or at his separation from such service.

In January 2007, the Veteran was afforded a VA audiology evalutation.  At that time, the Veteran reported that he had been exposed to hazardous noise while in active service in the form of live weapons fire.  He reported that he had experiecned hearing impairment since that time.  The Veteran was also afforded an audiogram at his VA audiology evaluation.  The left ear audiogram results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Left Ear
10
5
20
35
17.5

Speech recognition in the left ear was 96 percent.  The examiner diagnosed bilateral mild to moderate sensorineural hearing loss at 4000 Hz.  He opined that it was as likely as not that the Veteran's hearing loss was related to his active service as there was evidence of beginning hearing loss while the patient was in active service.  The Board notes that the audiometric testing results do not show that the Veteran has left ear hearing loss for VA purposes.

The Board notes that while the Veteran is competent to report when he first experienced symptoms of hearing loss and that they have continued since service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); as a lay person, he is not competent to diagnose himself with left ear hearing loss for VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Also of record is an October 2006 audiogram report from a private healthcare provider.  A review of the report shows that the Veteran's hearing loss may have been sufficient to meet the criteria required for VA compensation purposes.  However, the Veteran was then provided the January 2007 VA audiology evaluation discussed above.  A review of the October 2006 audiogram report in comparison to the January 2007 audiology evaluation report shows that the VA audiology evaluation was more thorough.  In this regard, the January 2007 VA audiology evaluation included a thorough review of the Veteran's claims file, audiogram results, speech recognition testing, and acoustic immittance testing; while the Veteran's private audiogram report does not indicate that a thorough evaluation was completed.  Therefore, the Board finds that the January 2007 VA audiology evaluation report is more probative than the October 2006 private audiogram report.     

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the Board notes that the Veteran has in fact been diagnosed with bilateral sensorineural hearing loss.  However, as noted above, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various probative audiograms of record fails to show that the Veteran has left ear hearing loss for VA compensation purposes, let alone had it within one year of his separation from active service.  38 C.F.R. § 3.385.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for left ear hearing loss is not warranted.

Entitlement to Service Connection for a Left Ankle Disability

The Veteran has asserted that he injured his left ankle while in active service and that his current left ankle disability is related to the injury in service.  

A review of the STRs is negative for treatment for or a diagnosis of a left ankle disability while the Veteran was in active service.  The records clearly show that the Veteran was treated in service for a right ankle sprain, but there is no evidence that he was also treated for his left ankle.  In July 1995, the Veteran was afforded a periodic examination.  There is no indication from the examination report that the Veteran reported any left ankle pain at that time.  Additionally, the Veteran's lower extremities were noted to be clinically normal upon examination.  In November 1996 and January 1997, the Veteran was again afforded periodic examinations.  There is no indication from the examination reports that the Veteran reported any left ankle problems at the time of the examinations.  In October 1997, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported any left ankle problems at the time of his separation from active service.  Additionally, the Veteran's lower extremities were noted to be clinically normal upon examination.

A review of the post-service medical records shows that the Veteran has received private medical treatment for bilateral ankle pain.  In October 2006, the Veteran underwent a left ankle X-ray.  A review of the X-ray report shows that the Veteran was found to have minimal posttraumatic versus degenerative changes of the left distal tibia and a small left heel spur.  There is no indication from the private treatment notes of record that the Veteran's left ankle disability is related to his active service.

As noted above, the Veteran is competent to report when his symptoms began and that they have continued since service.  However, with respect to the Veteran's left ankle disability, there is contemporaneous medical evidence in the form of the Veteran's STRs, which are negative for any left ankle injury during active service, to include at the time of his separation from active service.  Additionally, there is no competent evidence of record indicating that the Veteran was ever treated for a left ankle disability until 2006, over eight years following his separation from active service.  The Board finds that the contemporaneous medical evidence has a much greater evidentiary value than statements made more than eight years later based on recollections.  Therefore, the Board finds that the Veteran's statements that he injured his left ankle in service are not credible.

Additionally, there is no evidence of record indicating that the Veteran was diagnosed with left ankle arthritis within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Finally, the Board notes that the Veteran has recently been granted entitlement to service connection for a right ankle disability.  However, the Veteran has not alleged, nor does the evidence suggest, that the Veteran's left ankle disability was caused or chronically worsened by his service-connected right ankle disability.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left ankle disability is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.  

Entitlement to service connection for a left ankle disability is denied.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for peripheral vestibular disorder is decided.  

The Veteran has asserted that while in active service he began to experience disequilibrium problems and that he has continued to have difficulties since his separation from such service.  A review of the Veteran's STRs shows that in April 1994, the Veteran was seen at medical for complaints of light headedness and dizziness.  In June 1994, the Veteran was seen at medical for complaints that his equilibrium was off.

Again, the Board notes that the Veteran is competent to report when he first experienced symptoms of disequilibrium and that they have continued since active service.  Moreover, the Board finds the Veteran to be credible in this regard.  

In January 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he had continued to experience intermittent disequilibrium when walking.  The VA examiner did not make a diagnosis at that time.  However, a review of the examination request shows that the examination was to be limited to evaluation of the Veteran's claimed bilateral hearing loss disability and tinnitus.  The examiner was not instructed to address the Veteran's claim of entitlement to service connection for a vestibular disorder.  

In light of the Veteran's complaints of disequilibrium and dizziness in active service and his lay accounts that he has continued to experience these symptoms since his separation from active service, to include his statements to the January 2007 VA examiner, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present vestibular disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.     

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present vestibular disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present vestibular disorder as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his active service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with respect to his lay accounts of continuity of symptoms.  

The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a vestibular disorder based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


